                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:15-CR-00019-RJC
USA                                         )
                                            )
    v.                                      )               ORDER
                                            )
RONALD MCKNIGHT                             )
                                            )

         THIS MATTER is before the Court on the defendant’s pro se addendum,

(Doc. No. 134), and motion for rehearing, (Doc. No. 135), following his request for

reduction in sentence from the warden of his institution.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response

within fourteen (14) days of the entry of this Order.

 Signed: June 8, 2020




          Case 3:15-cr-00019-RJC Document 136 Filed 06/08/20 Page 1 of 1
